IAS did not err in holding that petitioner, a licensed check casher, lacked standing under Banking Law § 369 to challenge the issuance of a check-cashing license to a competitor at nearby location, since a competitive injury, in and of itself, does not confer standing to challenge an administrative determination (Matter of Dairylea Coop. v Walkley, 38 NY2d 6; Matter of Nostrand Check Cashing Co. v Clark, 27 Misc 2d 799, affd 13 AD2d 922). In any event, the record contains a *407rational basis for respondents’ finding that the proposed new check-cashing facility would "promote the convenience and advantage of the area” (Banking Law § 369 [1]). Concur— Rosenberger, J. P., Asch, Ellerin and Wallach, JJ.